               Case 18-50633-JTD             Doc 197   Filed 05/03/21   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 7

    OUR ALCHEMY, LLC, et al.,1                          Case No. 16-11596-JTD

                          Debtors.                      Jointly Administered
    _______________________________________

    GEORGE L. MILLER, in his capacity as
    Chapter 7 Trustee for the jointly administered
    bankruptcy estates of Our Alchemy, LLC and          Adv. Pro. No. 18-50633-JTD
    Anderson Digital, LLC,

                                Plaintiff,
                           v.

    ANCONNECT, LLC, et al.,

                                Defendants.

                  STATUS REPORT AND MEDIATION STATUS UPDATE

         George L. Miller (the “Trustee”), Chapter 7 Trustee for the jointly administered estates of

Our Alchemy, LLC and Anderson Digital, LLC, hereby files this status report (the “Report”)

pursuant to the Scheduling Order entered by the Bankruptcy Court on December 4, 2020.




1
       The Debtors are: Our Alchemy, LLC, Case No. 16-11596 and Anderson Digital, LLC, Case
No. 16-11597.
                                                   1
              Case 18-50633-JTD        Doc 197     Filed 05/03/21      Page 2 of 2




       As of the date of this Report the parties are proceeding with discovery in accordance with

the Scheduling Order. The parties have also agreed on a mediator and are working towards

selecting a date for mediation.



Dated: May 3, 2021                                  /s/ John T. Carroll, III

                                                    __________________________________
                                                    John T. Carroll, III (DE Bar No. 4060)
                                                    COZEN O’CONNOR
                                                    1201 North Market Street
                                                    Suite 1001
                                                    Wilmington, DE 19801
                                                    Tel: (302) 295-2028
                                                    Fax: (302) 295-2013
                                                    jcarroll@cozen.com

                                                    -and-

                                                    Steven M. Coren, Esq.
                                                    Benjamin M. Mather, Esq.
                                                    Andrew J. Belli, Esq.
                                                    KAUFMAN, COREN & RESS, P.C.
                                                    Two Commerce Square
                                                    2001 Market Street, Suite 3900
                                                    Philadelphia, PA 19103
                                                    Tel: (215) 735-8700
                                                    Fax: (215) 735-5170
                                                    scoren@kcr-law.com
                                                    bmather@kcr-law.com
                                                    abelli@kcr-law.com

                                                    Counsel for Plaintiff
                                                    George L. Miller, Ch. 7 Trustee




                                               2
